IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. PD-0243-21


            EX PARTE ALLEN CHRISTOPHER LANCLOS, Appellant


        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE NINTH COURT OF APPEALS
                         HARDIN COUNTY

              Per Curiam.


                                        ORDER

       Appellant has filed a petition for discretionary review in this case. Today, we grant

Appellant’s petition and determine that this case shall proceed on an expedited briefing

schedule. The briefs of both parties shall be filed on or before June 14, 2021. No

extensions will be granted.

Delivered June 7, 2021
Do not publish